Citation Nr: 1633673	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2015, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets any further delay in adjudicating this appeal, but finds that VA has not satisfied its duty to assist the Veteran in developing his claim at this time.  Furthermore, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2015, the Board reopened the issue of entitlement to service connection for an acquired psychiatric disorder and remanded the matter for further development.

In this regard, the Board directed the AOJ to invite the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for any psychiatric disorder both prior to and since service.  The AOJ satisfied this directive with letters dated in June 2016 and July 2016.

The Board also directed the AOJ to obtain relevant ongoing VA treatment records dating prior to October 1999, from October 1999 to February 2005, and from June 2014.  While the March 2016 supplemental statement of the case indicates that an electronic review of VA treatment records dated from June 2013 to April 2016 was conducted, such records are not included in the file.  Furthermore, there is no evidence that the AOJ attempted to obtain VA treatment records dated prior to October 1999 or from October 1999 to February 2005.  Accordingly, remand is needed to ensure compliance with this directive.

The Board also directed the AOJ to conduct a VA mental health examination to determine the relationship between any currently diagnosed psychiatric disorder and service.  The AOJ afforded the Veteran the requested examination in November 2015.  The examiner noted that the Veteran had a long documented history of diagnsoses of various Cluster A personality disorders.  The examiner noted that a "valid conclusion about the possibility of other mood or anxiety diagnosis cannot be made based on evidence of him portraying himself in an overly negative manner on objective testing."  Significantly, the examiner failed to address Dr. Law's February 2011 opinion that the Veteran's dysthymic and obsessive-compulsive disorders were incurred in service.  Accordingly, remand is needed to obtain an addendum medical opinion regarding the etiology of the Veteran's acquired psychiatric disorder.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record); Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that a clear diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria absent evidence to the contrary).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated prior to October 1999, from October 1999 to February 2005, and from June 2014.  All efforts to obtain such records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.

2.  Return the record to the VA examiner who conducted the Veteran's November 2015 VA examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the November 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on a review of the record, the examiner is to address each of the following inquiries:

(A)  The examiner is to clarify the nature of the Veteran's current psychiatric disorders, which have been variously diagnosed as adjustment disorder, dysthymic disorder, obsessive compulsive disorder, depression, anxiety, and personality disorder.  Specifically, he or she should identify all current diagnoses that have been present at any time since he filed his February 2010 claim that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).

(B)  For each diagnosed personality disorder, the examiner should offer an opinion as to whether it is there was additional disability due to disease or injury superimposed upon such disorder during service.  If so, please identify the additional disability.


(C)  For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether such is at least as likely as not (a 50 percent or greater probability) related to the Veteran's service, to include his in-service psychiatric complaints or alleged harassment.

In answering these questions, the examiner is to  specifically address Dr. Law's February 2011 opinion that the Veteran's current dysthymic and obsessive-compulsive disorders are related to service.

The examiner's report must include a complete rationale for all opinions expressed.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


